 
 
I 
108th CONGRESS
2d Session
H. R. 5374 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. Issa (for himself, Mr. Filner, Mr. Wilson of South Carolina, Mrs. Bono, Mr. Calvert, Mr. Cox, Mr. Pombo, Mr. Gary G. Miller of California, Mr. Gallegly, Mr. Hunter, Mr. Cunningham, Mr. McKeon, Mr. Dreier, Mr. Lewis of California, Mr. Ose, Mr. Radanovich, Mr. Rohrabacher, Mr. Royce, Mr. Nunes, Mr. Herger, Mr. Doolittle, Mr. Thomas, Mr. Baca, Mr. Berman, Mr. Matsui, Ms. Woolsey, Ms. Pelosi, Mrs. Tauscher, Mr. Lantos, Ms. Lofgren, Mr. Farr, Mr. Cardoza, Mrs. Capps, Mr. Schiff, Mr. Waxman, Mr. Becerra, Ms. Roybal-Allard, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 30777 Rancho California Road in Temecula, California, as the Dalip Singh Saund Post Office Building. 
 
 
1.Dalip Singh Saund Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 30777 Rancho California Road in Temecula, California, shall be known and designated as the Dalip Singh Saund Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dalip Singh Saund Post Office Building. 
 
